IVTr. Justice Worthington delivered the opinion of the court. Bill for divorce, charging extreme and repeated cruelty. Heard by the court, without a jury, and a decree of divorce granted. An examination of the evidence in this case shows no sufficient reasons for reversing the .decree. It discloses unhappy marital relations existing between the parties for many years; that appellant, without provocation, at different times struck appellee, once knocking her down, and at another time knocking, or forcibly shoving her onto a bed; also the frequent use by appellant of degrading and abusive epistles and language toward his wife. It is insisted that his conduct was condoned, the last striking occurring some two or three years before the filing of the bill. We think condonation is not shown. Appellee testifies: “He tormented and nagged me to death; I mean scolding, quarreling, picking fusses all the time.” The final cause of separation appears to have been a demand by appellant that appellee should sign a deed to a certain piece of property. Appellee declined to do so. She testifies that he said she “ had to sign that deed and any and all deeds, or leave and get a divorce.” She did leave and filed her bill for a divorce. In view of the conduct and language of appellant, testified to by appellee and her two daughters, aged eighteen and sixteen years, we can not hold that the acts of cruelty testified to by these witnesses were condoned. (Farnham v. Farnham, 73 Ill. 498; Sharp v. Sharp, 116 Ill. 509.) And if not condoned, taken in connection with the language used by appellant, they are sufficient to entitle appellee to her decree. Judgment affirmed.